Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 37, 39 and 42 were amended. 
Claims 1-43 are pending. 
Claims 27-43 are withdrawn from further consideration (see below).
Claims 1-26 are under consideration.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-32) in the reply filed on 21 January 2021 is acknowledged.  The traversal is on the ground(s) that the technical feature is not taught by the prior art cited in the Restriction Requirement. This is not found persuasive because the technical feature linking the inventions of Groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art as evidenced by the 102 rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 33-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 January 2021.
Applicant’s election of species “one or more cytokines of claim 25 and in particular, IL-2 of claim 26” in the reply filed on 21 January 2021 is acknowledged. 
Claims 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 January 2021.


Claim Objections
Claim 17 is objected to because of the following informalities: “vaccinia virus” in line 2 should read “vaccinia viral vector”. Appropriate correction is required.

Claims 1, 8, 11, 12, 13 and 14 are objected to because of the following informalities: “FC receptor” should read “Fc receptor”. Appropriate correction is required.

Claim 22 is objected to because of the following informalities: It is not clear whether the additional cancer therapy polynucleotide and the polynucleotide that encodes the fusion protein have the same polynucleotide sequence or they are portions of a single polynucleotide molecule. If Applicant intends to recite the latter, it is suggested that Applicant amend the wherein-clause as follows: “wherein the additional cancer therapy polynucleotide and the polynucleotide that encodes the fusion protein are comprised in a single polynucleotide molecule”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
7 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, 
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide 
Claim Analysis
The instant claims are directed to a genus of composition comprising a polynucleotide encoding: a) a CD47-binding entity; and b) an FC receptor-binding entity, wherein both entities are encoded from the polynucleotide as a fusion protein and the fusion protein is secretable. Therefore, it appears that instant claims are defined only by functional activity (e.g., CD47-binding and Fc receptor-binding). As discussed above, for a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.
Regarding claims 1-26, the instant specification disclosed only SIRPα-Fc fusion protein (examples 1-4). However, only one species fusion protein (i.e., SIRPα-Fc) disclosed by instant specification does not teach the broadly claimed genus as claimed in instant claims.  
Moreover, instant claims 4-6, and 11 recite antibody but these claims do not define specific sequences for 6 CDRs required for specific binding to CD47 or Fc 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies defined only by functional activity (e.g., CD47-binding and Fc receptor-binding function without defining specific sequences for all six CDRs for heavy and light chain variable regions). The variation encompassed by the present claims is large and the specification does not establish that the only one species fusion protein (i.e., SIRPα-Fc fusion protein) disclosed by instant specification is representative of the claimed genus.  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

                

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2016/0186150 (hereinafter PGPub '150; PTO-892).
Regarding claims 1, 7 and 15-17, PGPub '150 teaches SIRPα constructs, which refer to a polypeptide comprising a SIRPα polypeptide attached to, e.g., a blocking peptide, an Fc domain monomer (paragraph 005). PGPub '150 teaches that an Fc domain monomer or a fragment of an Fc domain fused to a SIRPα variant to increase serum half-life of the SIRPα variant may include a dimer of two Fc domain monomers or an Fc domain monomer, provided that the Fc domain monomer can bind to the Fc 
Regarding claim 2, PGPub '150 teaches that a leader sequence has been engineered at the N-terminus of the constructs to ensure appropriate signaling and processing for secretion (paragraph 192). 
Regarding claim 3, PGPub '150 teaches that the protein constructs are designed to carry a 6X histidine affinity tag (paragraph 192).
Regarding claim 8, PGPub '150 teaches that Fc domain monomer can be any immunoglobulin antibody isotype, including IgG, IgE, IgM, IgA or IgD (paragraph 072).
Regarding claims 9 and 10, PGPub '150 teaches that Fc domain monomer can be an IgG subtype (e.g., IgG1, IgG2a, IgG2b, IgG3 or IgG4) (paragraph 072).
Regarding claims 16, 18 and 19, PGPub '150 teaches that pharmaceutical composition of the invention may contain nucleic acid molecules encoding one or more SIRPα variant constructs of the invention (e.g., in a vector, such as a viral vector) (paragraph 177). PGPub '150 teaches that the pharmaceutical composition of the invention may also be prepared in other drug delivery systems such as liposomes, and nanoparticles (paragraph 179). 



Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2018/0250395 (hereinafter PGPub '395; PTO-892).
Regarding claims 1, 4 and 6, PGPub '395 teaches monoclonal antibodies that specifically bind to CD47 (abstract). An antibody comprises Fc region which binds Fc receptor. PGPub '395 teaches that the monoclonal antibodies are secreted (paragraph 096). PGPub '395 teaches polynucleotide encoding the described antibodies (paragraph 013). 
Regarding claim 5, PGPub '395 teaches that antibodies include monoclonal, single chain, and scFv (paragraph 057).



Claim(s) 1, 2, 4, 6-10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2016/0177276 (hereinafter PGPub '276; PTO-892).
Regarding claims 1, 2 and 7, PGPub '276 teaches Fc fusion proteins SIRPα-Fc and Fc-SIRPα (figure 1 and paragraph 065). PGPub '276 teaches that fusion protein contains signal peptide for secretion (paragraph 181). PGPub '276 teaches a nucleic acid expressing the fusion protein (paragraph 176). 
Regarding claims 4, 6 and 10, PGPub '276 teaches anti-CD47 B6H12 monoclonal antibody (chimeric B6H12-human IgG4) (paragraph 178). 

Regarding claims 13-14, PGPub '276 teaches that SIRPα is fused to N-terminus of Fc or SIRPα is fused to C-terminus of Fc (figure 1C). Therefore, in a 5’ to 3’ orientation of the polynucleotide, the CD47-binding entity (SIRPα in this case) is in a 5’ position upstream of the Fc receptor-binding entity or the CD47-binding entity (SIRPα in this case) is in a 3’ position downstream of the Fc receptor-binding entity.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0186150 (hereinafter PGPub '150; PTO-892) in view of US patent No. 5837243A (hereinafter patent ‘243; PTO-892), and Weiskopf et al (Science (2013) vol. 341, Issue 6141, 88-91; PTO-892).
Regarding claims 1-3, 7-10, and 15-19, the teachings of PGPub '150 were discussed above in 102 section.
However, PGPub '150 does not teach that Fc receptor binding entity comprises a monoclonal antibody that binds an Fc receptor.
Regarding claims 11 and 12, patent ‘243 teaches anti-FcγRI monoclonal antibodies M22, M32.2 and 197 (column 12). Patent ‘243 teaches a humanized FcγRI antibody H22 (column 3). Patent ‘243 teaches an expression construct encoding a single chain antibody having one binding specificity for an FcγRI (column 5 and Figure 37). 
Weiskopf et al teaches that high-affinity SIRPα monomers potently antagonized CD47 on cancer cells but did not induce macrophage phagocytosis on their own. Instead, they exhibited remarkable synergy with all tumor-specific monoclonal antibodies tested by increasing phagocytosis in vitro and enhancing antitumor responses in vivo (abstract). In other words, not only CD47 blocking but also opsonization are important for the therapeutic effect.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '150, patent ‘243 and Weiskopf et al to arrive at the claimed invention for the following reasons. One of 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Brad Duffy/Primary Examiner, Art Unit 1643